DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
	Applicants Amendments filed on 4/28/22 have been accepted and entered.  Applicants arguments along with amendments “wherein scheduling, by the base station, the terminal to switch to the system bandwidth to measure the downlink reference signal transmitted by the base station over the system bandwidth when the channel state information of the downlink channel of the system bandwidth needs to be measured, comprises: configuring, by the base station, measurement parameters for the terminal to measure the downlink reference signal and sending the measurement parameters to the terminal, wherein the measurement parameters comprise a cycle for the terminal to measure the downlink reference signal transmitted by the base station over the system bandwidth and information of a time period for the terminal to measure the downlink reference signal in the cycle; and scheduling the terminal to switch to the system bandwidth to measure the downlink reference signal according to the measurement parameters” has been fully considered and are persuasive.  Therefore the rejections of claims 1-4, 6, 8-11, 13, 22-25, 27, 36-39 and 41 are withdrawn.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 22-25, 27, 36-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found persuasive.  These remarks, along with the amendments filed “wherein scheduling, by the base station, the terminal to switch to the system bandwidth to measure the downlink reference signal transmitted by the base station over the system bandwidth when the channel state information of the downlink channel of the system bandwidth needs to be measured, comprises: configuring, by the base station, measurement parameters for the terminal to measure the downlink reference signal and sending the measurement parameters to the terminal, wherein the measurement parameters comprise a cycle for the terminal to measure the downlink reference signal transmitted by the base station over the system bandwidth and information of a time period for the terminal to measure the downlink reference signal in the cycle; and scheduling the terminal to switch to the system bandwidth to measure the downlink reference signal according to the measurement parameters” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found which was previously cited is as follows:
3GPP TSG-RAN InterDigital Communications, Bandwidth adaptation in NR teaches to enable fast receiver bandwidth state transitions, for example from a low data activity state in narrowband state to a
high data activity state in wideband state, it is proposed here to use DCI signaling as a basic mechanism.
Yum et al US (20180069612) teaches Control information carried on the PDCCH is called downlink control information (DCI). The DCI contains resource allocation information and control information for a UE or a UE group. For example, the DCI includes a transport format and resource allocation information of a downlink shared channel (DL-SCH), a transport format and resource allocation information of an uplink shared channel (UL-SCH), paging information of a paging channel (PCH), system information on the DL-SCH, information about resource allocation of an upper layer control message such as a random access response transmitted on the PDSCH, a transmit control command set with respect to individual UEs in a UE group, a transmit power control command, information on activation of a voice over IP (VoIP), downlink assignment index (DAI), etc.
Cheng et al US (20150312958) teaches a method at a UE for reception of discontinuous transmission from a base station. The method includes storing common reference symbols, CRS, and transmission mode configuration information, where a transmission mode is selected from a plurality of transmission modes that include at least one of a transmit diversity mode and an open loop multiple-input-multiple-output, MIMO, mode. Discontinuous transmissions are received that include the stored CRS in a selected subset of sub frames. Channel estimation is performed based on one of CRS and channel state information symbols, CSI-RS.
None of these references, taken alone or in any reasonable combination teach the claims as amended, in conjunction with the other limitations recited in the claims, and thus the clams are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478